Formal sitting
- Mr Vice President, Excellencies, dear colleagues, dear friends, it is a great privilege for me to welcome to the European Parliament Mr Joseph Biden, the 47th Vice President of the United States.
(Applause)
Vice President Biden has been a key figure in American politics and a friend to colleagues in this Chamber for many years. He was first elected to the US Senate in 1972, serving as one of the youngest senators in his country's history. He was elected six times before becoming Vice President of the United States in November 2008.
A former Chairman of the Senate Foreign Relations Committee and the Senate Judiciary Committee, he is known to speak his mind, sometimes to defend causes which are far from popular at the time. He leads opinion; he does not follow opinion. This is one reason why your speech at the European Parliament today, Mr Vice President, is so important, so crucial, for all of us. Let me thank you once again for the very warm invitation and the very constructive and fruitful discussions last Wednesday in Washington.
Dear colleagues, in today's multilateral, multipolar world, Europe and America can and should work together in a partnership for global stability and the enlightened values in which we believe. Vice President Biden's visit to the European Union today demonstrates this commitment.
Without a strong and effective transatlantic partnership as equal partners - the United States and the European Union - we cannot find lasting solutions to the many challenges we face: climate change, energy security, the economic crisis still hitting all of us, terrorism, or promoting human rights, defending free trade and improving global governance.
Colleagues, 25 years ago, almost to the day, President Ronald Reagan addressed this Parliament, on 8 May 1985. This was the last and so far the only time that a US President has spoken to the democratically elected representatives of the people of Europe. Your presence in this Chamber today, Mr Vice President, is a symbol of the renewal of that dialogue at the highest level between our two continents.
Here in Europe we have a new Treaty, which gives us in the European Parliament new strength and the possibility to act and which is so important for the whole of the European Union. In America, after one year under President Obama's leadership, there is new hope for the world. Mr Vice President, the timing of your address could not be better.
Mr Vice President, it is a great pleasure to welcome you here this afternoon to Europe's Parliament. The floor is yours.
(Applause)
Vice President of the United States of America. - Mr President, thank you for that welcome. It was a delight to have you in Washington and at the White House, and it is a great honour - and, I might add, a privilege - to be able to address such an esteemed body.
I served in a parliament that only had 435 members total; this is even a greater honour. I remember President Reagan's speech here in 1985, and to quote an Irish poet - William Butler Yeats - speaking of his Ireland, in a poem called Easter Sunday 1916 he said: 'All's changed, changed utterly; a terrible beauty has been born'. Much has changed since 1985, much has changed, and a terrible beauty has been born.
As you already know, ladies and gentlemen, not only am I pleased to be back here in Brussels for the second time as Vice President, as you probably know, some American politicians and American journalists refer to Washington DC as the capital of the free world. But it seems to me that in this great city, which boasts one thousand years of history and which serves as the capital of Belgium, the home of the European Union and the headquarters for NATO, this city has its own legitimate claim to that title. As a lawmaker for more than 36 years in our parliament, I feel particularly honoured to address the European Parliament.
President Obama and I were the first running mates in the last 50 years in America to make it to the White House from our legislative bodies, so we both come to our executive jobs with a deep appreciation for the work you do here in the bastion of European democracy. Together with my former colleagues in the United States Congress, you and I represent more than 800 million people. Stop and think about that for a moment.
Two elected bodies that shape the laws for almost one eighth of the planet's population: that is truly remarkable. Now, under the Lisbon Treaty, you have taken on more powers and a broader responsibility that comes with that increased influence, and we welcome it. We welcome that because we, the United States, need strong allies and alliances to help us tackle the problems of the 21st century, many which are the same - but so many are different - than the last century.
Let me state it as plainly as I can. The Obama/Biden administration has no doubt about the need for, and strongly supports, a vibrant European Union. We believe it is absolutely essential to American prosperity and long-term security. So have no doubt about that.
When I chaired the United States Senate Foreign Relations Committee for all those years, I had the opportunity to meet many European lawmakers from the national legislative bodies, including some of you who are in this room today. So I appreciate, after all those years, what a consequential step it has been to build the only multinational parliament in the world elected by universal suffrage. So much has changed.
I am pleased that, through the Transatlantic Legislative Dialogue, you are building a strong relationship with the United States Congress, and I hope that the office you opened in Washington last month is going to enhance those ties.
Folks, 65 years ago this week, less than 200 km south of here, Nazi leaders signed an unconditional surrender that brought an end to the Second World War in Europe. The next day, celebrations erupted in Times Square and Piccadilly Circus; cheering crowds danced along the Champs-Elysées and the town squares throughout the allied world. Here in Brussels, at a thanksgiving service, churchgoers sang the national anthems of Britain, Belgium and the United States. On that joyous day, 8 May 1945, this continent lay in ruins, ravaged twice by total wars in less than 30 years. At that moment, a peaceful United Europe, a European Parliament, must have seemed like a fantasy to anyone alive. Yet, through the will of your fellow citizens and statesmen like Paul-Henri Spaak, for whom this great hall is named, and Robert Schuman and Jean Monnet, and the visions that gave birth to a parliament and earned him the Presidential Medal of Freedom from President Lyndon Johnson, here we are: assembled in this hall. Here you are.
What began as a simple pact among a half a dozen nations to create a common market for coal and steel grew into an economic and political powerhouse. A Community dedicated to free thought, free movement and free enterprise. A Europe that one historian has called 'Not so much a place but an idea'. I am here to reaffirm that President Obama and I believe in this idea, and in a better world and a better Europe it has already helped to bring about. A Europe where all Member States benefit by negotiating trade agreements and fighting environmental degradation with one unified voice; a Europe that bolsters the cultural and political values that my country shares with all of you. A Europe that is whole, a Europe that is free and a Europe that is at peace.
(Applause)
As President Obama said in Prague a little more than a year ago, a strong Europe makes a stronger partner for the United States - and we need strong partners. That is why we will do everything we can to support this great endeavour of yours. Because the past 65 years have shown that, when Americans and Europeans devote their energies to common purpose, there is almost nothing we are unable to accomplish. Together, through the Marshall Plan, we rebuilt Europe and made perhaps the greatest investment in human history. Together we built the world's most enduring security alliance, NATO, and a military and political force that tied America and Europe and brought us even closer in the ensuing decades. Together we established the greatest commercial relationship in the world's history, comprising about 40% of global trade and helping usher in an era of unprecedented prosperity and technological innovation. Together we have provided relief and hope for those suffering humanitarian catastrophes in more places than I can mention, from the Western Balkans to the Congo, to our ongoing work in Haiti today.
To those sceptics who, in spite of all these accomplishments, continue to question the state of transatlantic relationships or my country's attitude toward a United Europe, my answer is this: even if the United States and the nations all of you represent were not united by shared values and common heritage of many millions of our citizens, myself included, our global interests alone would inexorably bind us together.
The relationship between my country and Europe is today as strong and as important to all of us as it has ever been. This century has unleashed new challenges, no less dangerous than those that came before, in the 20th century, and together - together - we are taking them on, one by one. They are difficult; there will be disagreement, but we are taking them on jointly. Climate change: one of the greatest threats our planet faces. The United States and Europe are working to ensure that all countries, and especially the major economies, are contributing to a global solution. We all looked to, and we did take, a major step forward in Copenhagen. Now we have to carry out those emission cuts, the financing and the transparency called for in that accord, and we must help the most vulnerable nations, from the Arctic north to the Pacific islands, that are the harbingers of this looming crisis.
Across the troubled landscape of Afghanistan and Pakistan, we are working together to disrupt, dismantle and defeat al-Qa'ida and the Taliban fighters and to train an Afghan army and police force so that their government can eventually protect its own people and not be a threat to its neighbours. In order to build Afghanistan's governing capacity, the United States, the European Union and its member nations are deploying significant financial resources and civilian resources as well. While sustaining these important missions has not always been popular, you all know - as I do - it is required. As leaders we have an obligation to make the case to our populations that this is necessary for our collective security - although, believe me, as a politician who has stood for office for the last 38 years, I understand it is not easy. I assure you it is no more popular in my country than it is in any of one of yours.
That is also why the United States and Europe are standing side by side to prevent Iran from acquiring nuclear weapons: a development that would endanger the citizens and menace its neighbours, including some of our closest allies. Together we embarked on an unprecedented path of engagement with the Iranian leaders and, ladies and gentlemen,
(Applause)
despite what some sceptics thought, the President meant what he said: that we will reach out our hand to any party that will unclench their fist. At the outset of this administration, President Obama stated that we are prepared to deal with Iran on the basis of mutual interest and mutual respect. With our allies we have made clear to Iran's leaders how they can begin to rebuild confidence within the international community, including by granting access to their previously undeclared enrichment facilities and exchanging low-enriched uranium for fuel to power a research reactor. But, as the world has now watched and seen, Iranian leaders spurned our collective good faith efforts and continue to take actions that threaten regional stability. Let me state it flatly: Iran's nuclear programme violates its obligations under the Nuclear Non-Proliferation Treaty and risks sparking a nuclear arms race in the Middle East. Wouldn't it be ironic - wouldn't it be ironic - as the Iron Curtain fell and the mutual threats of mutually assured destruction diminished among the superpowers, that a new arms race would emerge in some of the most unstable parts of the world. That would be an irony that our children, our grandchildren and great-grandchildren would not forgive us, in my view, for allowing to come to pass.
In addition, the Iranian leadership supports terrorism organisations, and that support continues unabated, and it continues unconscionably to persecute those of its citizens who peacefully take to the streets in a quest for justice: a betrayal of the duty of all governments in terms of what they owe their citizens. Tehran faces a stark choice: abide by international rules and rejoin the community of responsible nations - which we hope for - or face further consequences and increasing isolation.
In the face of the threat Iran poses, we are committed to the security of our allies. That is why we deployed the phased adaptive missile defence programme: to deter and defend against missile attacks on this continent.
(Applause)
Ladies and Gentlemen, we are also working together inside NATO to prepare for a range of future security threats, including energy security and cyber-security, and we continue to support close security cooperation between NATO and the EU.
Last year the United States and Europe acted quickly and decisively when the world was reeling from a financial crisis more dire than any since the Great Depression. In doing so, collectively we helped prevent what people were predicting: the total collapse of the world economy. Today President Obama and I are closely following the economic and financial crisis in Greece and the European Union's efforts to deal with it. We welcome the support package that Europe is considering in conjunction with the International Monetary Fund, and we will be supportive - both directly and through the IMF - of your efforts as you rescue Greece.
These examples, and many others I could have mentioned, show why Europe continues not just to be America's largest trading partner but our most important ally.
Ladies and Gentlemen, our predecessors came together more than six decades ago this week to begin to build institutions designed to ensure that the 20th century's darkest chapters would not be repeated in the remainder of that century or in the 21st century. Those institutions - this institution - have been a great success, but now we have to set our sights on the challenges of this new century I referenced in the beginning.
The world has changed. It has changed utterly. A terrible beauty has been born. Perhaps the most complex threat we face today is that posed to our own citizens by non-state actors and violent extremists, particularly if - God forbid - those violent extremists were able to get their hands on any weapons of mass destruction. The scourge has no respect for borders - none. No single nation, no matter how strong or how wealthy, how organised or how capable, can meet this threat alone. It can only be successfully contained if we make common cause, and that is precisely what we must do.
The new powers granted this Parliament in the Lisbon Treaty gave you a greater role in that struggle and a greater imperative to govern responsibly. The U.S. Government and this Parliament have struggled over how best to protect citizens without yielding the foundational rights on which all of our societies are built. I am absolutely confident that we must - and can - both protect our citizens and preserve our liberties.
Since taking office last year, President Obama and I have been guided by our Constitution's imperative to seek more perfect union. Toward that end, one of our first official actions was to end the interrogation practices that produced few results and that we could not, in good conscience, continue.
(Applause)
We ordered the closure of the detention centre at Guantánamo Bay, which had become a symbol of injustice and a rallying cry for terrorists.
(Applause)
And we appreciate the support - difficult as it has been for you to take - that so many of you have provided in this effort.
We did these things because, like you, President Obama and I reject the false choice between safety and our ideals. We believe that upholding our principles only makes us stronger and that compromising them actually undermines our effort in the broader struggle against violent extremism. For what is their purpose? Their purpose is to change what we value - change how we conduct ourselves. Eight days after the September 11 attack, I told a group of thousands of university students in my country that they cannot allow the tragedy of 9/11 to end our way of life, because that is exactly what the terrorists sought. I also told them that America cannot prevail in this new struggle by acting alone.
Those words not only fit the tenor of that time, but I think they have proven to be true - and they are no less true today. I do not need to tell this audience about Europe's proud tradition of protecting citizens from government invasion of their privacy - a commitment grounded in respect for the inherent dignity of all people. We call them inalienable rights. We wrote them into our Constitution, and America's commitment to privacy is also profound - as profound as yours. Our Constitution's Fourth Amendment protects individuals against unreasonable search and seizures by the State, which one of our most famous jurists once dubbed 'the right to be let alone'. The Supreme Court of the United States has made clear that privacy is a constitutionally protected and fundamental right. Like the EU, the Supreme Court has characterised this right as a matter of personal dignity.
On a personal level, I have, for 36 years of my career, defended privacy rights. In the United States Senate every year, organisations rate those most committed to civil liberties, and every year I - and later, President Obama - characterise one of those four people picked. The reason I bother to tell you this is not about me but about the commitment of our Administration to individual rights. To change now would make a lie of everything I have said I stood for in my country for the past 37 years. When I led the Senate Judiciary Committee, which is responsible for confirming the President's judicial nominees, as I said, I was consistently ranked among the staunchest advocates of civil liberties, and I made it a priority to determine prospective judges' views on privacy before deciding whether or not they could go on the Court.
President Obama and I also believe that government's primary, most fundamental and most solemn duty is to protect its citizens - the citizens it serves - as well as the rights they hold. President Obama has said that keeping our country safe is the first thing he thinks about when he wakes up in the morning and the last thing he thinks about before he goes to bed at night. I suspect that is how every world leader looks at their role. Indeed, no less than privacy, physical safety is also an inalienable right. A government that abdicates its duty to ensure the safety of its citizens violates their rights no less than a government that silences dissidents or imprisons accused criminals without trial.
So folks, even as we gather today, our enemies are employing every tool they can muster to conduct new and devastating attacks like the ones that struck New York, London, Madrid and many other places around the globe. To stop them we must use every legitimate tool available - law enforcement, military intelligence technology - that is consistent with our laws and our values. We are fighting on many fronts, from the brave men and women serving abroad in our militaries to the patient and tireless law enforcement professionals investigating complex and suspicious financial networks.
Just this week, our customs and border protection, using passenger information data, apprehended a suspect in the attempted bombing of New York's Times Square as he sought to flee the country. It is vital that we maintain every capacity we have under the law to stop such attacks. For that reason, we believe that the Terrorist Finance Tracking Programme is essential to our security as well as to Europe's - it is presumptive of me to say. It has provided critical leads to counterterrorism investigations on both sides of the Atlantic, disrupting plots and ultimately saving lives. It has built-in redundancies that ensure personal information is respected and used only for counterterrorism purposes. But I do not blame you for questioning it. We understand your concerns. As a consequence, we are working together to address them, and I am absolutely confident that we can succeed to both use the tool and guarantee privacy. It is important that we do so, and it is important that we do so as quickly as possible.
As a former United States Senator, I also know how hard it can be to make the hard choices required by global challenges while staying true to local values. All of you are going through that every time you vote in this Parliament, I suspect. The longer we are without an agreement on the Terrorist Finance Tracking Programme, the greater the risk of a terrorist attack that could have been prevented. As leaders, we share responsibility to do everything we can within the law to protect the 800 million people we collectively serve. We have disagreed before, we will surely disagree again, but I am equally convinced that the United States and Europe can meet the challenges of the 21st century - as we did in the 20th century - if we talk and listen to one another; if we are honest with one another.
(Applause)
Ladies and Gentlemen, courage, Winston Churchill taught us, is what it takes to stand up and to speak. Courage is also what it takes to sit down and listen. This afternoon I have done all the speaking. Be assured that I, my Government and my President are back in the business of listening to our allies. Ladies and Gentlemen, it is no accident that Europe was my first overseas destination as Vice President, and also the President's. It is no accident that we have already returned several times since then. The United States needs Europe, and I respectfully submit that Europe needs the United States. We need each other more now than we ever have.
(Applause)
So I view this week's anniversary as providing a welcome opportunity to reaffirm the bond our peoples forged long ago in the fires of adversity. Now, as then, in the pursuit of ideals and in the search for partners, Europeans and Americans look to each other before they look to anyone else. Now, as then, we are honoured and grateful to be by your side in the struggles yet to come. So again, I am here to state unequivocally: President Obama and Joe Biden strongly support a united, a free, an open Europe. We strongly support what you are about here. We wish you God-speed, and may God bless you all and may God protect all of our troops. Thank you very, very much.
(Applause)
- Mr Vice President, thank you very much. It was a great basis for future cooperation and our future talks. As you said, listen and talk to each other. That is very important.
I would like to thank you for repeating the most important words from last week: Europe needs America. We remember the 20th century - the First World War, the Second World War, the Iron Curtain - we were fighting side by side, achieving victory together, as democracies. As you added today, America needs Europe. We will remember that. It is a good beginning to our partnership and cooperation.
Mr Vice President, once again, thank you very much.
(Applause)